Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 424(b)(3) and Rule 424(c) Registration Statement No. 333-149862 SUPPLEMENT NO. 1 Dated December 24, 2008 to the Prospectus dated May 1, 2008 for the TIAA Real Estate Account This prospectus supplement should be read in conjunction with the TIAA Real Estate Accounts prospectus, dated May 1, 2008, which we refer to as the prospectus. This prospectus supplement is qualified in its entirety by reference to the prospectus except to the extent that the information in this prospectus supplement updates and supersedes the information contained in the prospectus. I. TIAA LIQUIDITY GUARANTEE Pursuant to its existing liquidity guarantee obligation, the general account of Teachers Insurance and Annuity Association of America (the TIAA general account) purchased an aggregate of $155.6 million of accumulation units (Liquidity Units) issued by the TIAA Real Estate Account (the Real Estate Account) on December 24, 2008. As discussed in the prospectus, the TIAA general account guarantees that all participants in the Real Estate Account may redeem their accumulation units at their accumulation unit value next determined after their transfer or cash withdrawal request is received in good order. Transfers from the Real Estate Account to a CREF or TIAA account, or another investment option, are limited to once every calendar quarter (except for specifically prescribed systematic withdrawals established in accordance with the terms of the participants contract and employers plan).
